Greenblott, J. P. (dissenting).
I respectfully dissent. The majority appears to misconceive the undisputed facts, thereby failing to appreciate the significance of claimant’s contentions, and to rely on case authority which, in my opinion, is inapposite. While the majority has correctly described the configuration of the roads intersecting at the point of the accident, it makes no mention of the sign which claimant contends was misleading in such a manner as to contribute substantially to the unfortunate accident. The majority refers to a speed sign 740 feet north *702of the intersection, and a sign 200 feet further south indicating that Route 10 curved to the right. In actual fact, as both parties agree, both of these signs were located at the 740-foot point, and if there had been no other signs, this claim would be baseless. However, at the point 200 feet closer to the intersection there was, as both parties again agree, a sign indicating that the main road (Route 10) continued straight, with another road intersecting on the left. There was no such road on the left, and Route 10 did not continue straight. The State’s expert candidly admitted that the sign did not accurately depict the configuration of the intersection, and the claimant’s expert was of the view that the signing of Route 10 did not conform to good engineering practice. It is thus readily understandable that a driver unfamiliar with the road, having last seen a sign indicating a main road going straight with another road to the left, and then arriving at an intersection where the main road curved to the right and the only other road continued straight, would experience some confusion as to the desired route and find himself for a brief instant in the wrong lane of traffic in an attempt to make a correction. Here, that instant was a fatal one. On such facts, the finding of the Court of Claims that the signs, inter alia, provided adequate warning of whatever hazard was presented by the curve and intersection is patently unreasonable. In support of this finding, the Court of Claims and the majority in this court rely on Swartz v State of New York (4 AD2d 983) and Williams v State of New York (34 AD2d 607). Neither case is pertinent. A reading of the memorandum of decision in Swartz makes it clear that the sign involved there accurately described the curves in the roadway about which the claimants complained. There was no contention that the sign was affirmatively misleading by describing something that simply was not there. In Williams, there was no sign at all, and for this reason negligence was alleged. (In addition, the claimant-driver had pleaded guilty to speeding.) We need not deal in this case with the circumstances in which the State must respond in damages for its failure to establish any traffic-control device. That is the concern of Weiss v Fote (7 NY2d 579) and its progeny, improperly relied on here by the majority. Here, the State is not sought to be charged for an alleged error of judgment; the error is clearly one of carelessness in posting an obviously incorrect and misleading sign which, according to the uncontradicted testimony, clearly contributed to the hazard and the happening of the accident. If case authority is to control the result in this action, the outcome is clearly dictated by Hulett v State of New York (4 AD2d 806). There, as here, the claimants were passengers in a vehicle traveling a State highway which curved to the east (left) while a village street running north-south cut into the highway at the curve. A sign indicated, however, that the State road continued straight, with another road intersecting from the right. (Another sign further away from the intersection which indicated the correct configuration was partially obstructed.) After a dismissal of all claims in the Court of Claims, this court found that, notwithstanding the negligence of the driver (he had been drinking), the State was obviously negligent in two respects, one of which was in erecting a sign which gave the erroneous impression that the main road continued straight ahead. This act of negligence, we found, was one of the proximate causes of the accident because it "greatly increased the probability of the occurrence of an accident” (4 AD2d 806, 807). The passengers were thus held entitled to recover against the State. In the case at bar, the claimants were equally guiltless. I fail to see any reason for a different result. I, therefore, vote to reverse and remand the matter to the Court of Claims for an assessment of damages.